Citation Nr: 0842543	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  08-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to an initial compensable disability rating 
for L5-S1 disc protrusion with annular tear and bilateral 
radiculopathy prior to July 17, 2007, and in excess of 20 
percent since July 17, 2007, on a schedular basis.  

5.  Entitlement to an initial compensable disability rating 
for L5-S1 disc protrusion with annular tear and bilateral 
radiculopathy prior to July 17, 2007, and in excess of 20 
percent since July 17, 2007, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from August 2006 to December 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In its June 2007 rating decision, the RO, in part, granted 
service connection for L5-S1 disc protrusion with annular 
tear and assigned a noncompensable disability rating with an 
effective date of December 7, 2006.  The veteran disagreed 
with the noncompensable disability rating assigned and by 
decision dated in April 2008, the RO increased the veteran's 
disability rating for the low back from noncompensable to 20 
percent with an effective date of July 17, 2007.  Where a 
veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's 
low back rating claims, both prior to and beginning July 17, 
2007, remain before the Board.

The veteran testified before the undersigned at a 
Videoconference Board hearing in October 2008.  A transcript 
of this hearing is associated with the claims folder.

The issues of entitlement to service connection for a 
bilateral foot disorder and entitlement to an increased 
rating for L5-S1 disc protrusion with annular tear and 
bilateral radiculopathy on an extraschedular basis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of bilateral shin 
splints.

2.  There is no competent medical evidence of a current left 
hip disorder.

3.  Prior to July 17, 2007, the veteran's L5-S1 disc 
protrusion with annular tear and bilateral radiculopathy was 
manifested by noncompensable loss of range of motion and no 
objective findings of muscle spasms.

3.  Beginning July 17, 2007, the veteran's L5-S1 disc 
protrusion with annular tear and bilateral radiculopathy was 
manifested by noncompensable loss of range of motion and 
objective findings of muscle spasms.


CONCLUSIONS OF LAW

1.  Service connection for bilateral shin splints is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Service connection for a left hip disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  The criteria for an initial compensable disability 
rating, on a schedular basis, for L5-S1 disc protrusion with 
annular tear and bilateral radiculopathy for the period prior 
to July 17, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008).

4.  The criteria for a disability rating greater than 20 
percent, on a schedular basis, for L5-S1 disc protrusion with 
annular tear and bilateral radiculopathy for the period 
beginning July 17, 2007, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from current bilateral 
shin splints, a left hip disorder, and a bilateral foot 
disorder and that these disorders are related to his service 
in the United States Army from August 2006 to December 2006.  
He also contends that his current back disorder is more 
disabling than evaluated both prior to and beginning July 17, 
2007.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 494.

	1.  Bilateral Shin Splints

The veteran's service treatment records show several 
complaints of bilateral shin splints, particularly in 
September and October 2006.  The veteran was afforded a 
general VA examination in May 2007.  During this examination 
the veteran reported that he had pain in both anterior tibial 
areas.  The examiner noted that there was insufficient 
clinical information for a diagnosis related to bilateral 
shin splints, acute or chronic, or residuals thereof as he 
had a normal examination.  X-ray examination was also 
reportedly normal.  Also of record are VA outpatient 
treatment reports dated from July 2007 to March 2008 showing 
complaints of bilateral leg pain.  While there is evidence 
that the has veteran suffers from bilateral leg pain, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As 
was stated earlier, current disability is required in order 
to establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for bilateral shin splints, 38 U.S.C.A. § 5107(b), 
and the claim is denied.

        2.  Left Hip Disorder

The veteran's service treatment records show several 
complaints of left hip pain, particularly in September and 
October 2006.  The veteran was afforded a general VA 
examination in May 2007.  The examiner noted that there was 
insufficient clinical information for a diagnosis related to 
a left hip disorder, acute or chronic, or residuals thereof.  
The examiner noted that the veteran's left hip pain was 
referred pain from his service-connected back disorder.  X-
ray examination of the left hip was also reportedly normal.  
Also of record are VA outpatient treatment reports dated from 
July 2007 to March 2008 showing complaints of left hip pain.  
While there is evidence that the has veteran suffers from 
left hip pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 
at 285.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, the veteran's left hip pain has been 
attributed to the veteran's service-connected low back 
disorder for which the veteran is already being compensated.  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a left hip disorder, 38 U.S.C.A. § 5107(b), 
and the claim is denied.

Increased Rating

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The veteran's low back disorder is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under DC 5237 is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine which provides for the following: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation is appropriate for favorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 30 
percent evaluation is appropriate for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, DC 5237.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the RO issued a 
rating decision in June 2007 which granted service connection 
for L5-S1 disc protrusion with annular tear and assigned a 
noncompensable evaluation, effective the day after the 
veteran separated from service.  The veteran appealed the 
noncompensable rating initially assigned and the RO 
subsequently increased the evaluation to 20 percent, 
effective a later date; a staged rating.  

There are two periods of time at issue here: prior to, July 
17, 2007, for which the RO has assigned a noncompensable 
rating; and from July 17, 2007, to the present, for which the 
RO assigned a rating of 20 percent.  

a.  Prior to July 17, 2007

Evidence relevant to the level of severity of the veteran's 
low back disorder prior to July 17, 2007 includes a May 2007 
VA examination.  During this examination the veteran reported 
that during the second week of his basic training he 
developed a gradual worsening of low back pain localized to 
the upper gluteal cleft area.  He was treated for back pain 
on several occasions during his four months of active duty 
and was eventually discharged.  The veteran complained of 
constant soreness in the midline and midlumbar area, and also 
in the superior gluteal cleft area posteriorly.  He is unable 
to stand for more than 20 minutes due to back pain but is 
able to sit.  He reported using a cane when experiencing back 
pain and stated that while at work he uses a cart to move 
things rather than lift or carry.  

On physical examination the veteran had some tenderness on 
palpation over the sacral area of the midline.  There was no 
redness or swelling.  He had normal lumbar lordosis.  There 
was no spasm and no other areas of tenderness.  The 
thoracolumbar spine had 60 degrees of right and left 
rotation, 38 degrees on right lateral, 36 degrees on left 
lateral, 91 degrees of flexion, and 28 degrees of extension 
without observed manifestation of pain and without additional 
limitation after repetitive motion.  A magnetic resonance 
imaging (MRI) scan of the lumbosacral spine showed disc 
protrusion with annular tear to the left at L5-S1 causing 
mild right lateral recess and moderate left lateral recess 
stenosis.  

Based on these findings, the Board finds that the evidence of 
record prior to July 17, 2007, does not substantiate an 
initial compensable schedular evaluation for this time 
period.  The veteran's range of motion during the May 2007 VA 
examination does not meet the criteria for a 10 percent 
rating under DC 5237 as his forward flexion of the 
thoracolumbar spine is greater than 85 degrees and his 
combined range of motion of the thoracolumbar spine is 
greater than 235 degrees.  Also, prior to July 17, 2007 there 
was no evidence of muscle spasm, guarding, or localized 
tenderness or vertebral body fracture with loss of 50 percent 
or more of the height which would warrant a 10 percent 
disability rating under DC 5237.

b.	Beginning July 17, 2007

Evidence relevant to the level of severity of the veteran's 
low back disorder prior to July 17, 2007 includes VA 
outpatient treatment reports dated from July 17, 2007 to the 
present.  A July 17, 2007 report shows paralumbar spasms 
bilaterally.  Additional treatment reports show that the 
veteran was diagnosed with bilateral lower extremity 
radiculopathy in February 2008.  The veteran was noted to 
have continued radiating pain into the bilateral lower 
extremities, left greater than right, with occasional 
numbness of the bilateral feet.  A VA physician noted that 
this could be related to the disc protrusion at L5-S1.  
However, a VA neurological consultation showed no evidence of 
S1 nerve root compression on MRI findings.  An EMG study was 
requested but has not yet been conducted to rule out S1 nerve 
root compression.  The veteran was noted to have questionable 
hypesthesia over the dorsum of the left foot and questionable 
weakness of dorsiflexion of the left toes.  

Based on these findings, the Board finds that the evidence of 
record beginning July 17, 2007, does not substantiate a 
schedular evaluation greater than 20 percent for this time 
period.  The veteran's range of motion does not meet the 
criteria for a 40 percent rating under DC 5237 as his forward 
flexion of the thoracolumbar spine is greater than 30 
degrees.  Furthermore, the veteran's disorder involves the 
thoracolumar spine and not the cervical spine so the criteria 
for a 30 percent rating under DC 5237 do not apply in this 
case.        

The Board also finds that no higher schedular evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the spine, consideration of other diagnostic 
codes for evaluating the disability is not appropriate.  See 
38 C.F.R. § 4.20.  Accordingly, the Board finds that the 
ratings assigned are appropriate and there is no basis for 
higher schedular ratings.  

As for extraschedular consideration, the record shows that 
the veteran was medically excused from school in February 
2008 as a result of his service-connected low back disorder.  
It is unclear whether the veteran has also stopped working.  
Such evidence raises the issue of entitlement to an extra-
schedular rating for his service-connected low back disorder.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  However, 
additional development must be undertaken, to include 
contacting the veteran for additional information.  
Thereafter, as outlined in the Remand below, the RO should 
consider whether referral for extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2007.  This letter also contained the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claims pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of December 7, 2006, the date after his 
discharge from service, and a noncompensable rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
                                                                    

ORDER

Service connection for bilateral shin splints is denied.

Service connection for a left hip disorder is denied.

An initial compensable disability rating, on a schedular 
basis, for L5-S1 disc protrusion with annular tear and 
bilateral radiculopathy prior to July 17, 2007 is denied.  

A disability rating greater than 20 percent, on a schedular 
basis, for L5-S1 disc protrusion with annular tear and 
bilateral radiculopathy beginning July 17, 2007 is denied.

REMAND

The veteran's service treatment records show several 
complaints of bilateral foot pain, particularly in September 
and October 2006.  As above, the veteran was afforded a 
general VA examination in May 2007.  During this examination 
the veteran complained of constant pain present in the arches 
of both feet.  The examiner noted that there was insufficient 
clinical information for a diagnosis related to a bilateral 
foot condition, acute or chronic, or residuals thereof as he 
had a normal examination.  X-ray examination was also 
reportedly normal.  However, a subsequent VA outpatient 
treatment report dated in October 2007 shows a diagnosis of 
bilateral plantar fasciitis.    

In disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006),

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current bilateral foot disorder, on 
remand he should be afforded an appropriate VA examination to 
resolve this matter.  

As noted above, the evidence in connection with the veteran's 
service-connected back disability raises the possibility that 
38 C.F.R. § 3.321 is applicable.  The Board does not itself 
have the authority to assign, in the first instance, a higher 
rating on an extraschedular basis, but it may submit the case 
for assignment of such a rating.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

Prior to determining whether referral is warranted, VA must 
contact the veteran to determine if he has any additional 
evidence relevant to the question of whether his low back 
disability has caused marked interference with employment, to 
include documentation of time lost from school/work and 
statements from teachers, classmates, supervisors and/or co-
workers concerning interference with school/employment 
associated with his low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to 
determine the current nature and 
likely etiology of any bilateral foot 
disorder.

The claims folder must be made 
available to the examiner for review 
and all indicated studies should be 
conducted.   

Based on the examination and review 
of the record, the examiner should 
indicate whether it is at least as 
likely as not that any currently 
diagnosed bilateral foot disability 
is related to the veteran's service, 
to include his service-connected back 
disability.  

The examiner should identify the 
information on which he/she based 
their opinion.  The opinion should 
adequately summarize the relevant 
history and clinical findings, and 
provide explanations as to all 
medical conclusions rendered.  The 
examiner's attention is specifically 
directed to the September and October 
2006 service treatment reports 
showing complaints of bilateral foot 
pain, the May 2007 VA examination 
report showing no current bilateral 
foot disorder, and the October 2007 
VA outpatient treatment report 
showing a diagnosis of bilateral 
plantar fasciitis.    

In the opinion, the examiner should 
address the negative findings during 
the May 2007 VA examination and the 
subsequent diagnosis of plantar 
fasciitis in October 2007.  The 
examiner should note whether the 
veteran actually does have a 
diagnosis of plantar fasciitis and, 
if so, whether it started during 
military service or sometime between 
the May 2007 VA examination and 
October 2007 VA outpatient treatment 
report. 

2.  Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate a 
claim for an extrascheduar rating 
under 38 C.F.R. § 3.321(b) for his 
service-connected low back disorder 
and an explanation as to the 
information and evidence needed 
establish an effective date for an 
extraschedular rating.  

Notify the veteran that evidence that 
could be pertinent to his claim 
includes documentation of time lost 
from school/work and statements from 
teachers, classmates, supervisors 
and/or co-workers concerning 
interference with school/employment 
associated with his low back 
disorder.

3.  After completion of the 
foregoing, determine whether referral 
of the case to the Under Secretary 
for Benefits of the Director, 
Compensation and Pension Service, for 
consideration of assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is 
warranted, with specific 
consideration of the sequential 
analysis noted in Thun v. Peake, 22 
Vet. App. 111 (2008).

4.  After the development requested 
above has been completed, 
readjudicate the appellant's claims.  
If the benefit sought continues to be 
denied, issue a supplemental 
statement of the case (SSOC) and 
allow an appropriate period of time 
to respond. Thereafter, if 
appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


